DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020, 06/20/2021, 10/26/2021, 05/06/2022, and 09/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "Access Point 3", 316, and 318.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, and 15 objected to because of the following informalities:  
Claims 1, 11, and 15 contains the limitation “wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location”. Examiner recommends modifying this limitation to “wherein the second object is associated…”
Claim 13 contains the limitation “in response to removing the representation of the first objecting…” in Line 2. Examiner recommends modifying this limitation to “in response to removing the representation of the first object
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claim 1 is directed to a method of facilitating predictive simulations of a planned environment, i.e. a process. Therefore, Claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 
A method, comprising: 
receiving, by edge node equipment comprising a processor from a first network access point, first location data representative of a first location of a first object that is at a first distance from the first network access point; 
receiving, by the edge node equipment from a second network access point, second location data representative of a second location of a second object that is at a second distance from the second network access point; 
based on the first location data, predicting, by the edge node equipment, a third location of the first object at a third distance from the first network access point at a later time, resulting in a first predicted location applicable to the first object, the later time being a first time after receiving the first location data and the second location data; 
based on the second location data, predicting, by the edge node equipment, a fourth location of the second object at a fourth distance from the second network access point at the later time, resulting in a second predicted location applicable to the second object, wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; 
in response to predicting the third location and the fourth location, generating, by the edge node equipment, simulated route data representative of a simulated route to be rendered in connection with a travel simulation request, wherein the simulated route comprises the first object at the first predicted location at the third distance from the first network access point at the later time within the simulated route and the second object at the second predicted location at the fourth distance from the second network access point at the later time within the simulated route; 
receiving, by the edge node equipment from the first user equipment, perception data representative of a perception of the first object, by the first user equipment, at the first predicted location at the later time; 
in response to receiving the perception data, comparing, by the edge node equipment, the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; 
and in response to a condition associated with a result of the comparing being determined to be present, modifying, by the edge node equipment, the simulated route in accordance with a modification corresponding to the condition, resulting in a modified simulated route to be further rendered in connection with the travel simulation request.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “predicting…” in the context of this claim encompasses a person looking at data collected and forming a simple judgment, i.e. a person looking at received location data and judging where the object will be next. Additionally, “generating…” in the context of this claim encompasses a person looking at simple judgments and making a simple evaluation, i.e. a person looking at the predictions made for objects and generating data, i.e. a binary value representing if the object’s prediction coincides with a received route. Furthermore, “comparing…” in the context of this claim encompasses a person looking at data collected and forming a simple judgment, i.e.  a person looking at camera images representing perception data and judging if the object in question is within the image. Finally, “modifying…” in the context of this claim encompasses a person looking at simple judgments and making a simple evaluation, i.e. a person updating the binary value for an object on a received route depending on if the object was determined to be in a camera image.
Accordingly, Claim 1 recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (wherein the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method, comprising: 
receiving, by edge node equipment comprising a processor from a first network access point, first location data representative of a first location of a first object that is at a first distance from the first network access point; 
receiving, by the edge node equipment from a second network access point, second location data representative of a second location of a second object that is at a second distance from the second network access point; 
based on the first location data, predicting, by the edge node equipment, a third location of the first object at a third distance from the first network access point at a later time, resulting in a first predicted location applicable to the first object, the later time being a first time after receiving the first location data and the second location data; 
based on the second location data, predicting, by the edge node equipment, a fourth location of the second object at a fourth distance from the second network access point at the later time, resulting in a second predicted location applicable to the second object, wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; 
in response to predicting the third location and the fourth location, generating, by the edge node equipment, simulated route data representative of a simulated route to be rendered in connection with a travel simulation request, wherein the simulated route comprises the first object at the first predicted location at the third distance from the first network access point at the later time within the simulated route and the second object at the second predicted location at the fourth distance from the second network access point at the later time within the simulated route; 
receiving, by the edge node equipment from the first user equipment, perception data representative of a perception of the first object, by the first user equipment, at the first predicted location at the later time; 
in response to receiving the perception data, comparing, by the edge node equipment, the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; 
and in response to a condition associated with a result of the comparing being determined to be present, modifying, by the edge node equipment, the simulated route in accordance with a modification corresponding to the condition, resulting in a modified simulated route to be further rendered in connection with the travel simulation request.
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
regarding the additional limitations of “receiving… first location data…”, “receiving… second location data…”, and “receiving… perception data…”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (edge node equipment) to perform the process. In particular, the receiving steps from the first access point, second access point, and first user equipment are recited at a high level of generality (i.e. as a general means of gathering location data for use in the predicting, generating, comparing, and modifying steps), and amounts to no more than mere necessary data gathering, which is a form of insignificant extra-solution activity. The limitations of “the later time being a first time…” and “wherein the simulated route comprises…” are recited at a high level of generality (i.e. as a general clarification on the type of data the predicting, generating, comparing, and modifying steps results in), and amounts to no more than selection of a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity. Lastly, the “edge node equipment”, “first access point”, “second access point”, “first user equipment”, and “sensing equipment” merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose networking environment. The edge node equipment, first access point, second access point, first user equipment, and sensing equipment are recited at a high level of generality and merely automate the predicting, generating, comparing, and modifying steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using edge node equipment, a first access point, a second access point, a first user equipment, and sensing equipment to perform the predicting, generating, comparing, and modifying amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving…. first location data…”, “receiving… second location data…”, “the later time being a first time…”, “receiving… perception data…”. the examiner submits that these limitations are considered insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving… first location data…”, “receiving… second location data…”, and “receiving… perception data…” are well-understood, routine, and conventional activities because the background recites that the first access point and second access point are both conventional networking equipment, and the sensing equipment is conventional sensor(s), and the specification does not provide any indication that the edge node equipment is anything other than a conventional computer within a networking system. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, Claim 1 is not patent eligible.
Independent Claims 11 and 15, analogous to independent Claim 1, are not patent eligible for similar reasons.
Dependent Claims 2-10, 12-14, and 16-20 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine, and conventional additional elements that do not integrate the judicial exception into a practical application.
Claims 2-3 recite the limitations of “determining that the first object is not at the first predicted location”, and “removing a representation of the first object from the simulated route”. These limitations are directed towards additional aspects of the judicial exception, in particular the modifying step of Claim 1, and therefore do not integrate the judicial exception into a practical application.
Claims 4-6 recite the limitations of “generating… an avatar”, “generating… a graphic representation”, and “generating… a graphic representation”. These limitations are directed towards additional aspects of the judicial exception, in particular the generating step of Claim 1, and therefore do not integrate the judicial exception into a practical application.
Claim 7 recites the limitations of “receiving a request for the simulated route… from a third user equipment” and “sending the modified simulated route to the third user equipment”. As discussed above, the step of “receiving…” is considered insignificant extra-solution activity. The “sending…” step is recited at a high level of generality (i.e. as a general means of outputting the simulated route data result from the predicting, generating, comparing, and modifying steps), and amounts to mere necessary data outputting, which is a form of insignificant extra-solution activity. The third user equipment is recited at a high level of generality and the specification does not provide any indication that the third user equipment is anything other than a conventional computer. Accordingly, these limitations do not integrate the judicial exception into a practical application.
Claim 8 recites the limitations of “historical vehicle density data being determined to be threshold different…, “modifying… the simulated route…”, and “wherein the historical vehicle density data is representative…”. The steps of “determining…” and “modifying…” recite a mental process. “Determining…” , in the context of this claim, encompasses a person looking at data collected and making a simple judgment, i.e. determining is the historical vehicle density data matches a predicted density. “Modifying…”, in the context of this claim, encompasses a person looking at data and making a simple evaluation, i.e. changing a number of vehicles simulated in simulated route data. “wherein the historical vehicle density data…”, recited at a high level of generality (i.e. as a general means of clarifying what the historical vehicle density data comprises of) and amounts to mere selection of a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity. Accordingly, these limitations do not integrate the judicial exception into a practical application.
Claims 9-10 recite the limitations of “determining… a first classification”, “determining… a second classification…”, “applying a first render rule…”, and “applying a second render rule…”. The steps of “determining…” recite a mental process. “Determining…”, in the context of the claim, encompasses a person looking at data collected and making a simple judgment, i.e. a person looking at received data and determining what type of object the data represents. the steps of “applying…” are directed towards additional aspects of the judicial exception, in particular the generating…. step of Claim 1. Accordingly, these limitations do not integrate the judicial exception into a practical application.
Claims 12-14 recite the limitations of “removing a representation of the first object from the simulated route”, “adding a presentation of a third object”, and “wherein the representation of the third object is based on a historical location…”. These limitations are directed towards additional aspects of the judicial exception, in particular the altering step of Claim 11, and therefore do not integrate the judicial exception into a practical application.
Claims 16-17 recites the limitations of “altering… the simulated route…”, and “wherein the historical vehicle density data… is simulated…” The step of “altering…” recites a mental process. “Altering…”, in the context of this claim, encompasses a person looking at data and making a simple evaluation, i.e. changing a number of vehicles simulated in simulated route data. “wherein the historical vehicle density data…is simulated…”, recited at a high level of generality (i.e. as a general means of clarifying what the historical vehicle density data comprises of) and amounts to mere selection of a particular data source or type of data to be manipulated, which is a form of insignificant extra-solution activity. Accordingly, these limitations do not integrate the judicial exception into a practical application.
Claims 18-19 recite the limitations of “receiving a request…”, and “generating the second simulated route…”. As discussed above, the step of “receiving…” is considered insignificant extra-solution activity, and the step of “generating…” is considered a mental process. The “sending…” step is recited at a high level of generality (i.e. as a general means of outputting the simulated route data result from the predicting, generating, comparing, and modifying steps), and amounts to mere necessary data outputting, which is a form of insignificant extra-solution activity. The step of “determining…” recite a mental process. “Generating…”, in the context of the claim, encompasses a person looking at data collected and making a simple judgment, i.e. a person looking at received data and creating simple route data based on the received data. Accordingly, these limitations do not integrate the judicial exception into a practical application.
Claim 20 recites the limitation of “receiving registration data…” As discussed above, the step of “receiving…” is considered insignificant extra-solution activity and amounts to mere necessary data gathering, which is a form of insignificant extra-solution activity.
Therefore, Claims 1-20 are ineligible under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 11025865 B1, filed 06/17/2011, hereinafter “Medasani”, in view of US 20210370972 A1, filed 06/01/2020, hereinafter “Bagschik”, and US 20180096532 A1, filed 12/21/2016, hereinafter “Srivastav”.

Regarding Claim 1, Medasani teaches:
A method, comprising: (see at least figure 3)
receiving, from a first network access point, first location data representative of a first location of a first object that is at a first distance from the first network access point; (see at least column 4, lines 42-67 and figures 1A and 3, wherein the location of an object (pedestrian 20) near an access point (cellular tower 61a) is determined via triangulation, which uses distances from multiple access points to determine location. The location data 165 is received by CVD-system 80 and used to generate a 2D/3D model of area 71)
receiving, from a second network access point, second location data representative of a second location of a second object that is at a second distance from the second network access point; (see at least column 4, lines 42-67 and figures 1A and 3, wherein the location of an object (vehicle 10) near an access point (cellular tower 61e) is determined via triangulation, which uses distances from multiple access points to determine location. The location data 165 is received by CVD-system 80 used to generate a 2D/3D model of area 71)
based on the first location data, predicting, a third location of the first object at a third distance from the first network access point at a later time, resulting in a first predicted location applicable to the first object, (see at least column 4, lines 42-67 and figures 1A and 3, wherein process 140 is used to predict the traveling path of the objects detected from location data 165. a predicted traveling path will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point)
based on the second location data, predicting, a fourth location of the second object at a fourth distance from the second network access point at the later time, resulting in a second predicted location applicable to the second object (see at least column 4, lines 42-67 and figures 1A and 3, wherein process 140 is used to predict the traveling path of the objects detected from location data 165. a predicted traveling path will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point), 
in response to predicting the third location and the fourth location, generating, simulated route data in connection with a travel simulation request, (see at least column 7, lines 58-64, wherein a dynamic model to be rendered (simulated route data), is generated for anybody who wishes to view a view of the traffic situation (anybody who submits a travel simulation request))
wherein the simulated route comprises the first object at the first predicted location at the third distance from the first network access point at the later time within the simulated route and the second object at the second predicted location at the fourth distance from the second network access point at the later time within the simulated route; (see at least column 7, line 38-column 8, line 7, wherein a dynamic model to be rendered (simulated route data) containing the predicted paths (first predicted location, second predicted location) of individual pedestrians (first object) and vehicles (second object) is generated. This model is rendered using the 2D/3D model of area 71. As discussed above, the predicted path of an object will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point)
receiving, from the first user equipment, perception data representative of a perception of the first object, by the first user equipment, at the first predicted location at the later time; (see at least column 5, lines 1-35, and figure 3, wherein camera 70 (first user equipment) sends perception data representative of pedestrian 20 (first object). The objects in the perception data are tracked, indicating that the perception of an object at a predicted location at a later time is also collected)
and in response to a condition associated with a result of the comparing being determined to be present, modifying, the simulated route in accordance with a modification corresponding to the condition, (see at least column 6, lines 33-57, wherein if the tracked blob (perception data representing the first object) is not in view in the camera data, the blob is deleted from the track database. Additionally, see at least column 5, lines 13-21 and column 6, lines 58-62, wherein the perception data is merged with the previously generated 2D/3D model of area 71, which is used to generate the dynamic model (simulated route data). Therefore, any modifications to the track database will modify the simulated route data)
resulting in a modified simulated route to be further rendered in connection with the travel simulation request. (see at least see at least column 7, line 38-column 8, line 7, and column 8, liens 39-53, wherein the CVD-equipped equipment (requesting user equipment) receives a rendered simulation that is continuously updated based on the data from infrastructure sensors (first access point, second access point, sensing equipment))
Medasani remains silent on:
the steps being performed by edge node equipment (However, Medasani teaches the steps being performed by CVD-system 80, see at least column 4, lines 35-41. The CVD-system is global and external to end users, see at least column 3, lines 2-19)
the later time being a first time after receiving the first location data and the second location data; (Medasani teaches predicting the paths of the objects, however, Medasani does not specify the prediction being for a first time after receiving the location data)
wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; (Medasani teaches using first user equipment comprising sensing equipment (camera 70) to detected objects, however, the sensing equipment is part of fixed infrastructure and is not associated with any moving objects)
representative of a simulated route to be rendered (Medasani teaches the simulated route data being representative of an area 71 as discussed above, but not a route)
in response to receiving the perception data, comparing, the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; (Medasani teaches merging the perception data with the simulated model containing the predicted paths of objects, as discussed above, but does not specifically teach comparing the perception data to the simulated route data at the later time to determine whether the first object arrived at the first predicted location)
Bagschik teaches:
the steps being performed by edge node equipment (see at least [0047] and figure 2, computing device(s) 214)
the later time being a first time after receiving the first location data and the second location data; (see at least [0074] and [0109] and figure 3, wherein the location of an object (first object) is predicted at times t1-t10, and see at least [0030]-[0031] and figure 1, wherein t0 represents the time the location data is received, and t1-n represents later times after receiving the location data)
wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; (see at least [0055] and [0109] and figure 2, wherein the vehicle 202 (second object) is associated with vehicle computing device 204 (first user equipment) comprising sensors 206 (sensing equipment), and see at least [0077]-[0078] and figure 3, wherein the perception data detects if the object (first object) is at the predicted locations at the predicted times)
in response to receiving the perception data, comparing, the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; (see at least [0078] and [0109] and figure 3, wherein the prediction data (simulated route data) is compared to the log data (perception data) to determine whether the object is at the predicted locations at their respective times)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Medasani with Bagschik’s technique of predicting the first object’s location at a later time after receiving location data, the second object comprising user equipment and sensing equipment, and comparing perception data to simulated route data to determine whether the first object arrived at the first predicted location at the later time. It would have been obvious to modify because doing so enables more accurate simulation of the behavior of objects, enabling simulations to better represent real-world scenarios, as recognized by Bagschik (see at least [0010]).
Srivastav teaches:
representative of a simulated route to be rendered (see at least [0045] and figure 3, wherein the generated graphical representation (simulated route data) representing a selected (requested) travel path at a selected time)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani and Bagschik with Srivastav’s technique of the simulated route data being representative of a simulated route to be rendered. It would have been obvious to modify because doing so enables an easy and quick manner of presenting users with information about future events during travel, as recognized by Srivastav (see at least [0002] and [0012]).

Regarding Claim 2, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani remains silent on:
wherein determining the condition is present comprises determining that the first object is not at the first predicted location.
Bagschik teaches:
wherein determining the condition is present comprises determining that the first object is not at the first predicted location. (see at least [0078] and [0109] and figure 3, wherein the determination comprises determining a Euclidean distance between each point in the predicted path and the actual path at the same time step, or determining whether the object is at the predicted location on the path)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani, Bagschik, and Srivastav with Bagschik’s technique of determining that the first object is not at the first predicted location. It would have been obvious to modify because doing so enables more accurate simulation of the behavior of objects, enabling simulations to better represent real-world scenarios, as recognized by Bagschik (see at least [0010]).

Regarding Claim 3, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 2 as discussed above, and Medasani additionally teaches:
wherein the modifying comprises removing a representation of the first object from the simulated route. (see at least column 5, lines 7-35 and figure 1A, wherein, based on the camera 70 (sensing equipment) detecting pedestrian 20 (first object), an avatar is added to the simulated route. Therefore, if the pedestrian 20 is not present in the perception data from camera 70 (sensing equipment), the avatar of pedestrian 20 (representation of the first object) is removed from the simulation)

Regarding Claim 5, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani additionally teaches:
in response to generating the simulated route, generating, by the edge node equipment, a graphic representation of the first object to be displayed on the simulated route. (see at least column 4, lines 42-67 and figures 1A and 3, wherein the objects detected are represented by computer generated avatars (graphic representation), and see at least column 7, line 38-column 8, line 7, wherein the dynamic model to be rendered (generation of the simulated route) contains the avatars (graphic representations) of objects to be displayed)

Regarding Claim 6, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani additionally teaches:
in response to generating the simulated route, generating, by the edge node equipment, a graphic representation of a being to be displayed on the simulated route. (see at least column 4, lines 42-67 and figures 1A and 3, wherein the pedestrians detected (beings) are represented by computer generated avatars (graphic representation), and see at least column 7, line 38-column 8, line 7, wherein the dynamic model to be rendered (generation of the simulated route) contains the avatars (graphic representations) of objects to be displayed)

Regarding Claim 7, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani additionally teaches:
in response to receiving a request for the simulated route, by the edge node equipment from a third user equipment, sending the modified simulated route to the third user equipment. (see at least see at least column 7, line 38-column 8, line 7, and column 8, liens 39-53, wherein the CVD-equipped equipment (requesting third user equipment), including other vehicles and smartphones, receives a rendered simulation)

Regarding Claim 9, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani additionally teaches:
determining, by the edge node equipment, a first classification for the first object; (see at least column 6, lines 2-17, wherein a classification is applied to each detected moving object)
and determining, by the edge node equipment, a second classification for the second object, (see at least column 6, lines 2-17, wherein a classification is applied to each detected moving object)
wherein the generating the simulated route data comprises, based on the first classification, applying a first render rule for use in rendering the first object in the simulated route and, based on the second classification, applying a second render rule, different than the first render rule, for use in rendering the second object in the simulated route. (see at least column 5, lines 7-35, column 9, lines 39-53, and figure 1, wherein a classified objects are rendered with different avatars, such as a vehicle avatar or a pedestrian avatar)

Regarding Claim 10, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 10 as discussed above, and Medasani additionally teaches:
wherein the first classification is a vehicle classification applicable to vehicles, and wherein the second classification is a being classification applicable to living beings apart from the vehicles. (see at least column 6, lines 2-17, wherein the classification comprises vehicles or pedestrians (living beings apart from vehicles))

Regarding Claim 11, Medasani teaches:
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (see at least column 2, lines 7-23)
receiving, from a first network access point, first location data representative of a first location of a first object that is at a first distance from the first network access point; (see at least column 4, lines 42-67 and figures 1A and 3, wherein the location of an object (pedestrian 20) near an access point (cellular tower 61a) is determined via triangulation, which uses distances from multiple access points to determine location. The location data 165 is received by CVD-system 80 and used to generate a 2D/3D model of area 71)
receiving, from a second network access point, second location data representative of a second location of a second object that is at a second distance from the second network access point; (see at least column 4, lines 42-67 and figures 1A and 3, wherein the location of an object (vehicle 10) near an access point (cellular tower 61e) is determined via triangulation, which uses distances from multiple access points to determine location. The location data 165 is received by CVD-system 80 used to generate a 2D/3D model of area 71)
based on the first location data, predicting a third location of the first object at a third distance from the first network access point at a later time, resulting in a first predicted location applicable to the first object, (see at least column 4, lines 42-67 and figures 1A and 3, wherein process 140 is used to predict the traveling path of the objects detected from location data 165. a predicted traveling path will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point)
based on the second location data, predicting a fourth location of the second object at a fourth distance from the second network access point at the later time, resulting in a second predicted location applicable to the second object, (see at least column 4, lines 42-67 and figures 1A and 3, wherein process 140 is used to predict the traveling path of the objects detected from location data 165. a predicted traveling path will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point),
in response to predicting the third location and the fourth location, generating simulated route data in connection with a travel simulation request, (see at least column 7, lines 58-64, wherein a dynamic model to be rendered (simulated route data), is generated for anybody who wishes to view a view of the traffic situation (anybody who submits a travel simulation request))
wherein the simulated route comprises the first object at the first predicted location at the third distance from the first network access point at the later time within the simulated route and the second object at the second predicted location at the fourth distance from the second network access point at the later time within the simulated route; (see at least column 7, line 38-column 8, line 7, wherein a dynamic model to be rendered (simulated route data) containing the predicted paths (first predicted location, second predicted location) of individual pedestrians (first object) and vehicles (second object) is generated. This model is rendered using the 2D/3D model of area 71. As discussed above, the predicted path of an object will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point)
receiving, from the first user equipment, perception data representative of a perception of the first object at the first predicted location at the later time; (see at least column 5, lines 1-35, and figure 3, wherein camera 70 (first user equipment) sends perception data representative of pedestrian 20 (first object). The objects in the perception data are tracked, indicating that the perception of an object at a predicted location at a later time is also collected)
and in response to a condition associated with a result of the comparing being determined to be satisfied, altering the simulated route in accordance with an alteration corresponding to the condition, (see at least column 6, lines 33-57, wherein if the tracked blob (perception data representing the first object) is not in view in the camera data, the blob is deleted from the track database. Additionally, see at least column 5, lines 13-21 and column 6, lines 58-62, wherein the perception data is merged with the previously generated 2D/3D model of area 71, which is used to generate the dynamic model (simulated route data). Therefore, any modifications to the track database will modify the simulated route data)
resulting in an altered simulated route to be further rendered in connection with the travel simulation request. (see at least see at least column 7, line 38-column 8, line 7, and column 8, liens 39-53, wherein the CVD-equipped equipment (requesting user equipment) receives a rendered simulation that is continuously updated based on the data from infrastructure sensors (first access point, second access point, sensing equipment))
Medasani remains silent on:
Edge node equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (However, Medasani teaches the steps being performed by CVD-system 80, see at least column 4, lines 35-41. The CVD-system is global and external to end users, see at least column 3, lines 2-19)
the later time being a first time after receiving the first location data and the second location data; (Medasani teaches predicting the paths of the objects, however, Medasani does not specify the prediction being for a first time after receiving the location data)
wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; (Medasani teaches using first user equipment comprising sensing equipment (camera 70) to detected objects, however, the sensing equipment is part of fixed infrastructure and is not associated with any moving objects)
representative of a simulated route to be rendered (Medasani teaches the simulated route data being representative of an area 71 as discussed above, but not a route)
in response to receiving the perception data, comparing the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; (Medasani teaches merging the perception data with the simulated model containing the predicted paths of objects, as discussed above, but does not specifically teach comparing the perception data to the simulated route data at the later time to determine whether the first object arrived at the first predicted location)
Bagschik teaches:
Edge node equipment, comprising: (see at least [0047] and figure 2, computing device(s) 214)
the later time being a first time after receiving the first location data and the second location data; (see at least [0074] and [0109] and figure 3, wherein the location of an object (first object) is predicted at times t1-t10, and see at least [0030]-[0031] and figure 1, wherein t0 represents the time the location data is received, and t1-n represents later times after receiving the location data)
wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; (see at least [0055] and [0109] and figure 2, wherein the vehicle 202 (second object) is associated with vehicle computing device 204 (first user equipment) comprising sensors 206 (sensing equipment), and see at least [0077]-[0078] and figure 3, wherein the perception data detects if the object (first object) is at the predicted locations at the predicted times)
in response to receiving the perception data, comparing, the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; (see at least [0078] and [0109] and figure 3, wherein the prediction data (simulated route data) is compared to the log data (perception data) to determine whether the object is at the predicted locations at their respective times)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Medasani with Bagschik’s technique of predicting the first object’s location at a later time after receiving location data, the second object comprising user equipment and sensing equipment, and comparing perception data to simulated route data to determine whether the first object arrived at the first predicted location at the later time. It would have been obvious to modify because doing so enables more accurate simulation of the behavior of objects, enabling simulations to better represent real-world scenarios, as recognized by Bagschik (see at least [0010]).
Srivastav teaches:
representative of a simulated route to be rendered (see at least [0045] and figure 3, wherein the generated graphical representation (simulated route data) representing a selected (requested) travel path at a selected time)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani and Bagschik with Srivastav’s technique of the simulated route data being representative of a simulated route to be rendered. It would have been obvious to modify because doing so enables an easy and quick manner of presenting users with information about future events during travel, as recognized by Srivastav (see at least [0002] and [0012]).

Regarding Claim 12, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 11 as discussed above, and Medasani additionally teaches:
wherein the altering comprises removing a representation of the first object from the simulated route. (see at least column 5, lines 7-35 and figure 1A, wherein, based on the camera 70 (sensing equipment) detecting pedestrian 20 (first object), an avatar is added to the simulated route. Therefore, if the pedestrian 20 is not present in the perception data from camera 70 (sensing equipment), the avatar of pedestrian 20 (representation of the first object) is removed from the simulation)

Regarding Claim 13, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 12 as discussed above, and Medasani additionally teaches:
in response to removing the representation of the first objecting, adding a representation of a third object. (see at least column 6, lines 2-17 and lines 33-57, wherein an appearance model is created for the detected object from the perception data)

Regarding Claim 14, Medasani, Bagschik, Srivastav, and Takeuchi in combination disclose all of the limitations of Claim 13 as discussed above, and Medasani remains silent on:
wherein the representation of the third object is based on a historical location of the third object. (see at least column 6, lines 33-57, wherein the appearance model is determined partially based on a track matching process, which depends on the history of the locations or positions of the object)

Regarding Claim 15, Medasani teaches:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: (see at least column 2, lines 7-23)
obtaining, from a first network access point, first location data representative of a first location of a first object that is at a first distance from the first network access point; (see at least column 4, lines 42-67 and figures 1A and 3, wherein the location of an object (pedestrian 20) near an access point (cellular tower 61a) is determined via triangulation, which uses distances from multiple access points to determine location. The location data 165 is received by CVD-system 80 and used to generate a 2D/3D model of area 71)
obtaining, from a second network access point, second location data representative of a second location of a second object that is at a second distance from the second network access point; (see at least column 4, lines 42-67 and figures 1A and 3, wherein the location of an object (vehicle 10) near an access point (cellular tower 61e) is determined via triangulation, which uses distances from multiple access points to determine location. The location data 165 is received by CVD-system 80 used to generate a 2D/3D model of area 71)
based on the first location data, forecasting a third location of the first object at a third distance from the first network access point at a later time, resulting in a first forecasted location applicable to the first object, (see at least column 4, lines 42-67 and figures 1A and 3, wherein process 140 is used to predict the traveling path of the objects detected from location data 165. a predicted traveling path will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point)
based on the second location data, forecasting a fourth location of the second object at a fourth distance from the second network access point at the later time, resulting in a second forecasted location applicable to the second object, (see at least column 4, lines 42-67 and figures 1A and 3, wherein process 140 is used to predict the traveling path of the objects detected from location data 165. a predicted traveling path will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point),
in response to forecasting the third location and the fourth location, generating simulated route data in connection with a travel simulation request, (see at least column 7, lines 58-64, wherein a dynamic model to be rendered (simulated route data), is generated for anybody who wishes to view a view of the traffic situation (anybody who submits a travel simulation request))
wherein the simulated route comprises the first object at the first forecasted location at the third distance from the first network access point at the later time within the simulated route and the second object at the second forecasted location at the fourth distance from the second network access point at the later time within the simulated route; (see at least column 7, line 38-column 8, line 7, wherein a dynamic model to be rendered (simulated route data) containing the predicted paths (first predicted location, second predicted location) of individual pedestrians (first object) and vehicles (second object) is generated. This model is rendered using the 2D/3D model of area 71. As discussed above, the predicted path of an object will inherently include a location of the object at a distance from an access point at a later time, since the location data 165 that the prediction is made from is based on the object’s distance to an access point)
obtaining, from the first user equipment, perception data representative of a perception of the first object at the first forecasted location at the later time; (see at least column 5, lines 1-35, and figure 3, wherein camera 70 (first user equipment) sends perception data representative of pedestrian 20 (first object). The objects in the perception data are tracked, indicating that the perception of an object at a predicted location at a later time is also collected)
and in response to a condition associated with a result of the comparing being determined to be present, modifying the simulated route in accordance with a modification corresponding to the condition, (see at least column 6, lines 33-57, wherein if the tracked blob (perception data representing the first object) is not in view in the camera data, the blob is deleted from the track database. Additionally, see at least column 5, lines 13-21 and column 6, lines 58-62, wherein the perception data is merged with the previously generated 2D/3D model of area 71, which is used to generate the dynamic model (simulated route data). Therefore, any modifications to the track database will modify the simulated route data)
resulting in a modified simulated route to be further rendered in connection with the travel simulation request. (see at least see at least column 7, line 38-column 8, line 7, and column 8, liens 39-53, wherein the CVD-equipped equipment (requesting user equipment) receives a rendered simulation that is continuously updated based on the data from infrastructure sensors (first access point, second access point, sensing equipment))
Medasani remains silent on:
the later time being a first time after receiving the first location data and the second location data; (Medasani teaches predicting the paths of the objects, however, Medasani does not specify the prediction being for a first time after receiving the location data)
wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; (Medasani teaches using first user equipment comprising sensing equipment (camera 70) to detected objects, however, the sensing equipment is part of fixed infrastructure and is not associated with any moving objects)
representative of a simulated route to be rendered (Medasani teaches the simulated route data being representative of an area 71 as discussed above, but not a route)
in response to receiving the perception data, comparing the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; (Medasani teaches merging the perception data with the simulated model containing the predicted paths of objects, as discussed above, but does not specifically teach comparing the perception data to the simulated route data at the later time to determine whether the first object arrived at the first predicted location)
Bagschik teaches:
Edge node equipment, comprising: (see at least [0047] and figure 2, computing device(s) 214)
the later time being a first time after receiving the first location data and the second location data; (see at least [0074] and [0109] and figure 3, wherein the location of an object (first object) is predicted at times t1-t10, and see at least [0030]-[0031] and figure 1, wherein t0 represents the time the location data is received, and t1-n represents later times after receiving the location data)
wherein the second object associated with a first user equipment comprising sensing equipment to detect whether the first object has arrived at the first predicted location; (see at least [0055] and [0109] and figure 2, wherein the vehicle 202 (second object) is associated with vehicle computing device 204 (first user equipment) comprising sensors 206 (sensing equipment), and see at least [0077]-[0078] and figure 3, wherein the perception data detects if the object (first object) is at the predicted locations at the predicted times)
in response to receiving the perception data, comparing, the perception data to the simulated route data to determine whether the first object arrived at the first predicted location at the later time; (see at least [0078] and [0109] and figure 3, wherein the prediction data (simulated route data) is compared to the log data (perception data) to determine whether the object is at the predicted locations at their respective times)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Medasani with Bagschik’s technique of predicting the first object’s location at a later time after receiving location data, the second object comprising user equipment and sensing equipment, and comparing perception data to simulated route data to determine whether the first object arrived at the first predicted location at the later time. It would have been obvious to modify because doing so enables more accurate simulation of the behavior of objects, enabling simulations to better represent real-world scenarios, as recognized by Bagschik (see at least [0010]).
Srivastav teaches:
representative of a simulated route to be rendered (see at least [0045] and figure 3, wherein the generated graphical representation (simulated route data) representing a selected (requested) travel path at a selected time)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani and Bagschik with Srivastav’s technique of the simulated route data being representative of a simulated route to be rendered. It would have been obvious to modify because doing so enables an easy and quick manner of presenting users with information about future events during travel, as recognized by Srivastav (see at least [0002] and [0012]).

Regarding Claim 18, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 15 as discussed above, and Medasani remains silent on:
wherein the simulated route is a first simulated route, and wherein the operations further comprise: based on weather data representative of weather, receiving a request to generate a second simulated route at a future time to avoid rain. (see at least [0050] and figure 4, wherein a planned route 414 (first simulated route) is displayed, and a modified route 410 (second simulated route) is generated to avoid an undesirable weather pattern, corresponding to convective weather. The routes are generated at future time 410)

Regarding Claim 19, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 18 as discussed above, and Medasani remains silent on:
wherein the operations further comprise: in response receiving the request to generate the second simulated route, generating the second simulated route, wherein the second simulated route comprises an alternate route at the future time. (see at least [0047], wherein the user requests to selected an alternate path (second simulated route), and see at least [0050] and figure 4, wherein the alternate path is generated at the future time 410)

Claims 4, 8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Medasani, Bagschik, and Srivastav in combination as applied to claims above, and further in view of US 20140149094 A1, filed 11/15/2013, hereinafter “Takeuchi”.

Regarding Claim 4, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani remains silent on:
based on historical data associated with the first predicted location, generating, by the edge node equipment, an avatar to represent a human being at the first predicted location on the simulated route.
Takeuchi teaches:
based on historical data associated with the first predicted location, generating, by the edge node equipment, an avatar to represent a human being at the first predicted location on the simulated route. (see at least [0090]-[0093] and figure 7A-7C, wherein based on statistical data representing a past statistical period (historical data) for a target region (first predicted location), different avatars (female, male, child, adult avatars) are generated to represent human beings at the target region)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani, Bagschik, and Srivastav in combination with Takeuchi’s technique of using historical data to generate avatars to represent human beings in a simulation. It would have been obvious to modify because doing so enables users to grasp a situation at a specified time by simulating a target region using dynamically collected location data, as recognized by Takeuchi (see at least [0003]-[0004] and [0173]-[0174]).

Regarding Claim 8, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 1 as discussed above, and Medasani remains silent on:
in response to historical vehicle density data being determined to be threshold different than a predicted density of vehicles at the later time for an area on the simulated route, 
modifying, by the edge node equipment, the simulated route to comprise a different number of vehicles to increase a match between a historical density of vehicles and a predicted density of vehicles for the area at the later time, 
wherein the historical vehicle density data is representative of the historical density of vehicles for the area on the simulated route at past times, corresponding to a same day and time as the later time.
Bagschik teaches:
in response to historical data being determined to be threshold different than a prediction at the later time for an area on the simulated route, (see at least [0105], wherein a prediction is made, and an error probability representing the likelihood that the prediction will be different from the actual scenario is determined and compared to a threshold, and see at least [0079], wherein the error probability is based on historic data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Medasani, Bagschik, and Srivastav with Bagschik’s technique of determining a threshold difference between historic and predicted data. It would have been obvious to modify because doing so enables more accurate simulation of the behavior of objects, enabling simulations to better represent real-world scenarios, as recognized by Bagschik (see at least [0010]).
Takeuchi teaches:
modifying, by the edge node equipment, the simulated route to comprise a different number of vehicles to increase a match between a historical density of vehicles and a predicted density of vehicles for the area at the later time, (see at least [0118] and figure 16, steps S102-S106 and steps S116-118, wherein the simulation is modified to comprise a different number of vehicles to match statistical data regarding congestion (historic density of vehicles) and the predicted number of vehicles from user location data (predicted density of vehicles))
wherein the historical vehicle density data is representative of the historical density of vehicles for the area on the simulated route at past times, corresponding to a same day and time as the later time. (see at least [0118], wherein the statistical traffic data indicates congestion (density of vehicles) for a geographical region (area), and see at least [0172], wherein the accumulated data (historical data at past times) is used to determine regular, periodic, changes over time and day of the week, and the prediction for a specified time in the future uses the accumulated data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani, Bagschik, and Srivastav in combination with Takeuchi’s technique of using historical vehicle density data to modify the simulated route. It would have been obvious to modify because doing so enables users to grasp a situation at a specified time by simulating a target region using dynamically collected location data, as recognized by Takeuchi (see at least [0003]-[0004] and [0173]-[0174]).

Regarding Claim 16, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 15 as discussed above, and Medasani remains silent on:
altering the simulated route to comprise a different number of vehicles to decrease a match between a historical density of vehicles and a forecasted density of vehicles for an area at the later time.
Takeuchi teaches:
altering the simulated route to comprise a different number of vehicles to decrease a match between a historical density of vehicles and a forecasted density of vehicles for an area at the later time. (see at least [0089], wherein the number of simulated vehicles (density of vehicles) depends on either the traffic volume, or the estimated population, and see at least [0053], wherein the traffic volume is statistical (historical) data, and see at least [0099], wherein the estimated population is forecasted from the location data received, and see at least [0135], wherein the statistical (historical) data is not used in the simulation. Therefore, if the statistical data is not used, the simulated route is altered to comprise a different number of vehicles that matches the forecasted density and not the historical density)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani, Bagschik, and Srivastav in combination with Takeuchi’s technique of altering the number of vehicles on the simulated route. It would have been obvious to modify because doing so enables users to grasp a situation at a specified time by simulating a target region using dynamically collected location data, as recognized by Takeuchi (see at least [0003]-[0004] and [0173]-[0174]).

Regarding Claim 17, Medasani, Bagschik, Srivastav, and Takeuchi in combination disclose all of the limitations of Claim 16 as discussed above, and Medasani remains silent on:
wherein historical density data representative of the historical density of the vehicles is simulated at a time corresponding to a past time.
Takeuchi teaches:
wherein historical density data representative of the historical density of the vehicles is simulated at a time corresponding to a past time. (see at least [0117]-[0118] and [0172], wherein simulation parameters determined at a past time are accumulated, i.e. the statistical data used is simulated at a time corresponding to a past time, and see at least [0077], wherein the number of vehicles (density of vehicles) is a simulation parameter. Therefore, the density of vehicles is simulated at past times, and the historical density from the past simulations is accumulated to use as statistical data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani, Bagschik, Srivastav, and Takeuchi in combination with Takeuchi’s technique of historical density data being simulated at past times. It would have been obvious to modify because doing so enables users to grasp a situation at a specified time by simulating a target region using dynamically collected location data, as recognized by Takeuchi (see at least [0003]-[0004] and [0173]-[0174]).

Regarding Claim 20, Medasani, Bagschik, and Srivastav in combination disclose all of the limitations of Claim 15 as discussed above, and Medasani remains silent on:
receiving registration data, representative of an identification associated with the first object.
Takeuchi teaches:
receiving registration data, representative of an identification associated with the first object. (see at least [0100] and figure 11A, wherein the location data received from an object contains user identification information PD1a (registration data))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Medasani, Bagschik, Srivastav, and Takeuchi in combination with Takeuchi’s technique of receiving registration data representative of an identification associated with the first object. It would have been obvious to modify because doing so enables users to grasp a situation at a specified time by simulating a target region using dynamically collected location data, as recognized by Takeuchi (see at least [0003]-[0004] and [0173]-[0174]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210387616 A1 is directed to predicting the presence of an object and confirming the presence from perception data. 
US 20200050901 A1 is directed to identifying defined objects in perception data.
US 20170308597 A1 is directed to the predictive simulation and verification of the prediction of a marathon.
US 20130120364 A1 is directed to predicting and tracking the movement of objects within a simulation.
WO 2019125276 A1 is directed to simulation of a predicted state of a transportation system, based on current and historical data.
US 20200065443 A1 is directed to networked vehicles used to generate a simulation of a real roadway environment.
US 20210049903 A1 is directed to an intelligent vehicle highway system where vehicles share perception data for motion prediction.
US 20040088392 A1 is directed to the predictive simulation of routes for travel planning.
US 20090109223 A1 is directed to a virtual simulation of a future route for a user, wherein the user is represented by an avatar.
EP 3340115 A1 is directed to predicting the movement of a moving object using sensor networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667